Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination 
Vacate/withdraw/replace the prior Non-Final Office Action dated 09/14/2021 action with the following Non-Final Office Action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 17/314,018 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because both applications teach a method of collecting air and processing the carbon dioxide to make methane which is used to make CVD diamonds. Furthermore, both applications teach generating electronic sample file and location identifier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vince (U.S. Pat. No. 9,994,970).
Regarding claim 1, Vince teaches a method of producing a synthetic diamond comprising capturing carbon dioxide form the atmosphere which meets a broad and reasonable interpretation of ingesting an air sample captured during an air capture period at a target location for collection of a first mixture from the air sample, the first mixture comprising carbon dioxide and a first concentration of impurities comprising nitrogen (column 1, lines 55-58; column 7, lines 50-63; column 10, lines 25-40). Vince teaches Air which is has carbon dioxide is compressed and then dried wherein carbon dioxide is then separated from air which meets the limitation of storing the first mixture in a first container associated with the target location; conveying the first mixture through a pressurized unit to promote liquefaction of the first mixture to generate first exhaust stream comprising impurities comprising nitrogen; and second mixture comprising carbon dioxide and a second concentration of impurities less than the first concentration of impurities (column 7, lines 50-63). Vince teaches reaction of the carbon dioxide obtained from the first step is reacted with hydrogen to produce methane which meets the limitation of in a methanation reactor, mixing the second mixture with a stream of hydrogen to generate a first hydrocarbon mixture comprising hydrocarbons and a third concentration of impurities comprising nitrogen, carbon dioxide, and hydrogen (column 10, lines 20-30). Vince teaches conveying the first 
Regarding claims 2-11, it is the position of the Office that claims 2-11 are directed to printed matter, i.e. labelling or identification. MPEP § 2111.05 states “The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter.”  The term printed matter, in United States patent law, refers to information printed on or otherwise associated with an article of manufacture that is claimed to distinguish an article from similar articles already in the prior art.  The limitations recited by claims 2-11 are merely to capture or record the location of where the air sample was collected and further relate the identification of a diamond to the recorded location for the air sample and thus qualify as printed matter per MPEP § 2111.05.  
The application of printed matter (i.e., a label) to an old article or composition does not impart patentability to such old article or composition. In re Haller, 73 USPQ 403, 404 (CCPA 1947).  Furthermore, MPEP § 2111.05 states “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated.” See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Furthermore, “Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals.” In re Ngai, 
Based on MPEP § 2111.05 and the cited case law, it is the position of the office the steps recited by claims 2-11 are printed matter that do not have a functional relationship with the product, a diamond, and thus are not limiting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270- 5827. The examiner can normally be reached M-W Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        01/18/2022